REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5, 2022 has been entered.

Information Disclosure Statement
The information disclosure statements submitted on May 5 and 17, 2022 were filed after the mailing date of the Notice of Allowance of April 14, 2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement were considered by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: With respect to base claim 20, none of the prior art of record, alone or in combination, a material capture system, comprising, inter alia: a tubular body comprising a first end and a second end, wherein the tubular body is transformable to a first expanded configuration in which the first end is free to expand into contact with a vessel wall of a vessel thereby forming an opening into the tubular body when the first end is expanded, wherein the opening faces in a direction proximal to the tubular body, and has a diameter substantially equal to a diameter of a lumen of the vessel or has a shape corresponding to a cross-sectional shape of the lumen of the vessel, wherein the second end is compressed and engaged with a guide wire shaft in the first expanded configuration, wherein the tubular body comprises a fold between the first end and the second end, and wherein the tubular body is configured to axially lengthen and shorten through a working range, without substantially radially shortening in width through the working range.
With respect to base claim 30, none of the prior art of record, alone or in combination, none of the prior art of record, alone or in combination, discloses a material capture system, comprising: a tubular body comprising a first end and a second end, wherein the tubular body is transformable to a first expanded configuration within a vessel in which the first end is expanded and the second end is compressed, such that an opening of the first end faces in a direction proximal to a tubular body and comprises a diameter similar to a diameter of a lumen of the vessel or has a shape corresponding to a cross-sectional shape of the lumen of the vessel, wherein the tubular body comprises a fold between the first end and the second end such that a compressed portion of the tubular body extends through an expanded portion of the tubular body, wherein a pocket is created within a sidewall of the expanded portion of the tubular body that extends from the opening and between the expanded portion of the tubular body and the compressed portion of the tubular body, and wherein the tubular body is configured to axially lengthen and shorten through a working range.
With respect to base claim 33, none of the prior art of record, alone or in combination, discloses a material capture system, comprising, inter alia: a tubular body comprising a first end and a second end, wherein the first end comprises a capture guide comprising a diameter or a cross-sectional shape, wherein the tubular body is transformable to a first expanded configuration in which the first end, the capture guide, and a first portion adjacent to the first end are expanded, wherein the second end is compressed in the first expanded configuration, wherein the tubular body has a first expanded axial length in the first expanded configuration, wherein the tubular body is expandable to the diameter or cross-sectional shape defined by the capture guide, wherein the capture guide is configured to support the first end in maintaining an opening of the first end when the capture guide is expanded, wherein the tubular body is transformable to a second expanded configuration in which the tubular body has a second expanded axial length while maintaining or substantially maintaining the diameter or cross-sectional shape defined by the capture guide, and wherein the tubular body is configured to axially lengthen or shorten through a working range while substantially maintaining the width.
For comparison to the present invention, prior-art reference Follmer et al. (U.S. Pat. No. 10,687,834), for example, discloses a material capture system, comprising, inter alia: a tubular body comprising a first end and a second end, wherein the tubular body is transformable to a first expanded configuration in which the first end is expanded, wherein the second end is compressed in the first expanded configuration, wherein the tubular body comprises a fold between the first end and the second end, and wherein the tubular body is configured to axially lengthen and shorten through a working range, without substantially radially shortening in width through the working range.  However, Follmer et al. do not disclose that the opening into the tubular body faces in a direction proximal to the tubular body. Follmer et al. also do not disclose that the first end comprises a capture guide comprising a diameter or a cross-sectional shape, wherein the tubular body is expandable to the diameter or cross-sectional shape defined by the capture guide, and wherein the capture guide is configured to support the first end in maintaining the opening in the first end when the capture guide is expanded.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771